Citation Nr: 1540645	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to additional separate ratings for residuals of adenocarcinoma of the prostate.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran had active service from July 1960 to August 1998. 

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision that reduced the Veteran's evaluation for service-connected adenocarcinoma of the prostate from 100 percent to 40 percent, effective April 1, 2008. 

A January 2010 rating decision increased the rating for the service-connected postoperative residuals of adenocarcinoma of the prostate to 60 percent, effective April 1, 2008. 

In a February 2012 decision, the Board denied the Veteran's claim for an increased rating. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in March 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Partial Vacatur and Remand (Joint Motion). 

In a March 2013 Order, the Court vacated that part of the February 2012 Board decision that that denied entitlement to an evaluation in excess of 60 percent for service-connected adenocarcinoma of the prostate effective April 1, 2008, and remanded the matter for readjudication in light of the Joint Motion. 

In September 2013, the Board remanded the case to comply with the Joint Motion.

In a May 2014 decision, the Board bifurcated the claim for a higher rating for adenocarcinoma of the prostate to reflect consideration of separate ratings for residuals of adenocarcinoma of the prostate.  The Board denied entitlement to a rating in excess of 60 percent from April 1, 2008, for adenocarcinoma of the prostate, and remanded the issue of entitlement to separate ratings for residuals of adenocarcinoma of the prostate.

In addition, the Board determined that the Veteran had filed a claim for TDIU in July 2011.  See February 2012 Board decision.  This issue was also before the Board in May 2014 when it was remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System electronic claims processing system.

In August 2015, the Veteran submitted a claim to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Board recognizes that this case was remanded twice previously and sincerely regrets the further delay.  Notably, however, this case is on remand from the Court, and the Court has routinely returned to the Board for corrective action cases where development sought on remand was not completed.

Additional Separate Ratings for Residuals of Adenocarcinoma of the Prostate

Pursuant to the Joint Motion, this case was remanded by the Board most recently in May 2014 to obtain a medical opinion as to whether proctitis neuropathy and tubular adenoma of the colon are residuals of the service-connected adenocarcinoma of the prostate.  A VA medical opinion was obtained in December 2014.  The VA physician reviewed the claims file and opined that the Veteran's "proctitis neuropathy" is not a residual of service-connected prostate cancer.  Reasons and bases for this conclusion were provided.  However, no opinion was provided as to the etiology of tubular adenoma of the colon.  (In April 2014 the Veteran's January 2014 biopsy was received, which showed fragment of tubular adenoma of the colon.)

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  On remand, an addendum opinion should be obtained.

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the above claim for additional separate ratings for residuals of adenocarcinoma of the prostate.  The outcome of his appeal on that issue has an immediate effect on his claim for TDIU.  Therefore, consideration of the claim for TDIU must be deferred pending resolution of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion from a VA medical professional with appropriate expertise to determine whether it is at least as likely as not (50 percent or greater probability) that tubular adenoma of the colon is a residual of service-connected adenocarcinoma of the prostate.

The Veteran's electronic claims file, including a copy of this remand, must be made available to the medical professional for review in connection with the opinion.  

If it is determined that tubular adenoma of the colon is a residual of service-connected adenocarcinoma of the prostate, provide the detailed clinical findings to permit the evaluation of the residuals in terms of the applicable rating criteria.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  Following completion of the above, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for additional separate ratings for residuals of adenocarcinoma of the prostate and entitlement to TDIU. 

In adjudicating entitlement to a TDIU rating, consider the January 2014 VA examiner's opinion that the Veteran's urinary frequency and incontinence had a major impact on his ability to work as well as the September 2012 VA examiner's opinion that his service-connected carpal tunnel syndrome affected his ability to work.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

